Citation Nr: 1145232	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for right knee arthritis disability.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee limitation of extension disability.

3.  Entitlement to service connection for a right hip disorder, claimed as secondary to the right knee disability.

4.  Entitlement to service connection for a left hip disorder, claimed as secondary to the right knee disability.

5.  Entitlement to service connection for a left ankle disorder, claimed as secondary to the right knee disability.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to the right knee disability.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to the right knee disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from May 1975 to May 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The December 2008 rating decision, in part, assigned a separate 10 percent evaluation for the limitation of extension of the right knee.  The appellant is appealing the initial rating assigned for that aspect of the right knee disability.  As a result, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

The Board notes that the Veteran's low back and left knee service connection claims were originally denied in an August 2003 rating decision; he was notified of the denial the same month, and he did not appeal the decision.  The August 2003 RO decision represents the last final action on the merits of the low back and left knee service connection claims.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  

The next claims for service connection for the low back and the left knee were received in May 2008, resulting in the December 2008 rating denials which are the subjects of the current appeal.  As reflected in the August 2009 Statement of the Case (SOC), the RO apparently reopened the claim for service connection for a low back disorder and engaged in a de novo review of the low back claim.  However, before reaching the merits of the Veteran's claim for service connection for a low back disorder, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues on appeal are therefore as listed on the first two pages of the present decision.

The appellant and his attorney have submitted additional evidence since the August 2009 SOC was issued.  This evidence consists of hundreds of pages of VA medical treatment records, as well as copies of various medical articles.  In September 2011, the appellant's attorney submitted a written waiver of review by the agency of original jurisdiction of the all new evidence of record.  Therefore, referral to the RO of said evidence is not required.  However, as the case is being remanded for other reasons, the RO will be able to review this new evidence.

The issues of entitlement to an effective date earlier than July 29, 2008, for the grant of a separate evaluation for the limitation of right knee extension, service connection for a psychiatric disorder secondary to the service-connected right knee disability and entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability have been raised by the record, but these issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over any of them, and they are referred to the RO for appropriate action.

The Board notes that, in relation to the claim of entitlement to a TDIU raised by the appellant, the United States Court of Appeals for Veterans Claims (Court) held that if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus that issue is inextricably intertwined with the right knee increased rating claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim at this juncture would be premature.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant when further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described below.

The appellant informed VA, in September 2011, that he had undergone right knee replacement surgery that same month.  He identified the providers and facility associated with that surgery.  In addition, the appellant was last afforded a VA orthopedic examination for his right knee in November 2008 - three years ago.  Therefore, another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Furthermore, the evidence of record includes a written statement from the appellant (dated in December 2008) that he was receiving disability benefits from the Social Security Administration (SSA). 

When VA has actual notice that a claimant is receiving disability benefits from SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Because the record demonstrates that the appellant was in receipt of SSA benefits during the appeal period, the Board finds that a remand is required to obtain the outstanding SSA records.  Therefore, in order to fulfill the duty to assist, all of the appellant's SSA records should be obtained and associated with the claims file.

Turning to the new and material evidence claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in part, that VA's duty to notify a claimant seeking to reopen a claim includes advising the claimant of the evidence and information needed to reopen the claim and notifying the claimant of the evidence and information needed to establish entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

Furthermore, in Overton v. Nicholson, 20 Vet. App. 427 (2006), the Court held that a Veterans Claims Assistance Act (VCAA) notice letter that does not state the specific claim at issue and provide notice within the context of that claim cannot be considered informative on that particular claim for purposes of fulfilling the notice requirements under 38 U.S.C.A. § 5103.

The RO sent the Veteran a notice letter in July 2008, but the letter did not inform him that his low back and left knee claims had previously been denied in August 2003, or that new and material evidence was needed to reopen each claim.  Neither the December 2008 rating action nor the August 2009 SOC informed the Veteran of the actual bases for the prior denials of his claims.  In addition, the RO did not provide any notice that described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials.  Kent, supra.  The Court has further held such a failure to notify the Veteran of the evidence and information necessary to reopen the claim is prejudicial error.  Id.  

Thus, the Board finds that the procedural flaws of the appellant's low back and left knee service connection claims has resulted in the creation of prejudice to the appellant, under Court precedents, which forestalls proceeding with the issuance of a final decision.  On remand, the RO must provide the appellant with notice that satisfies the requirements of the Court's ruling in Kent, supra, to include what is necessary to substantiate the previously unestablished element or elements required to change the previous denial of service connection for a low back disorder and a left knee disorder.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

In particular, provide the appellant with notice that complies with the Kent ruling, and advise the Veteran of the evidence and information that is necessary to reopen his low back and left knee service connection claims on appeal, as well as the evidence and information that is necessary to establish his entitlement to the underlying claims for the benefits he seeks.  See also 38 C.F.R. § 3.156.  In particular, advise the appellant of what evidence would substantiate his requests to reopen his claims of entitlement to service connection for a low back disorder and a left knee disorder.

2.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

3.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his service-connected right knee since May 2008.  After securing the necessary release(s), obtain such records.  In particular, VA treatment records dated from March 2010 onward must be obtained, as well as the private records relating to the appellant's September 2011 right total knee replacement surgery (Dr. M.E.P., St. David's Round Rock Medical Center and Advanced Home Health Services).

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file should contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, and after waiting an appropriate period of time for recovery from the right knee total knee replacement surgery, schedule the appellant for a VA orthopedic examination to determine the nature, severity and extent of his current right knee pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should describe to what extent, if any, the appellant has any right knee pathology or reduced function in the right knee, including any associated gait impairment or ligamentous instability.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected right knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the appellant has any recurrent subluxation or lateral instability of the right knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must state whether the right knee disability encompasses dislocated cartilage, semilunar, with frequent episodes of locking, pain and effusion into the joint.

The examiner must test the range of motion of the appellant's right knee.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain.  Tests of joint movement against varying resistance should be performed.  The examiner should also describe the extent of any incoordination, weakened movement and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the appellant describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

Specific findings should be made with respect to the location, size and shape of the scar(s) from any right knee surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

6.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  Review the claims file and ensure that all indicated development actions have been conducted and completed in full.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development should be done, including the scheduling of medical examination(s) and/or the obtaining of medical opinion(s).  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

8.  Thereafter, re-adjudicate the appellant's claims; the readjudication should reflect consideration of all evidence of record and be done with application of all appropriate legal theories, to include new and material evidence, direct, presumptive, secondary and aggravation theories for service connection, Fenderson v. West, 12 Vet. App. 119 (1999) and extraschedular considerations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

